Citation Nr: 1613955	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991 and from June 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for right foot disability (claimed as right ankle disability), denied service connection for right knee disability, and deferred decision on service connection for herniated surgical scar.  In a September 2011 rating decision, the RO granted service connection for herniated scar and gall bladder removal with noncompensable ratings.  The Veteran filed a timely notice of disagreement with respect to the claim for service connection for right knee disability and the ratings for gall bladder removal and herniated scar.  A statement of the case was issued in August 2012.  The Veteran filed a substantive appeal only as to the claim for service connection for right knee disability.

In February 2016, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.  Based on testimony received at the hearing which raised the issue of secondary service connection, the Board has recharacterized the issue on appeal as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the February 2016 Board hearing, the Veteran testified that she received treatment for a right knee condition twice during service.  She testified that she went through physical therapy for her knee while serving at Fort Lewis, Washington, and again while serving in Germany.  The Veteran testified that her physician in Germany, at Landstuhl Regional Medical Center, told her that he believed she had arthritis in her knee.  At the time of the hearing, the Veteran did not recall whether X-rays were obtained during service.  She testified that she had received a right knee brace during service, and had been placed on physical profile.  

The Veteran further testified that she continued to have problems with her right knee after service, and that the condition had worsened recently.  She testified that her right knee particularly bothered her after using stairs and in cold weather.  She testified that she treated her right knee condition with over-the-counter pain medication and hot and cold packs.  The Veteran also testified that her service-connected right foot or ankle disability changed the way she walked and resulted in problems with her hips.

The Veteran underwent VA examination in June 2011 relating to her right foot (claimed as right ankle) and right knee conditions.  The VA examiner found trauma-produced exostosis of the navicular bone of the right foot and opined that such condition was related to service.  The VA examiner also found degenerative joint disease of the right knee.  However, the VA examiner opined that the Veteran's right knee condition was not related to service.  The VA examiner opined that the minimal degenerative changes shown on the X-ray of the Veteran's right knee were diffuse and typical for the Veteran's age.  The VA examiner opined that the Veteran's current complaints regarding her right knee were unrelated to her in-service symptoms.  The VA examiner explained that the Veteran had few complaints about her knee during servie and did not continue to complain about her knee after service.  However, the VA examiner did not have the benefit of the Veteran's later testimony regarding the onset and continuity of her symptoms.  The VA examiner also did not have the benefit of the Veteran's testimony that her in-service physician believed she had arthritis in her knee.  Moreover, the VA examiner did not opine as to whether the Veteran's degenerative joint disease began in service, manifested to a compensable degree within a year after service, or was caused or aggravated by the Veteran's service-connected right foot (claimed as ankle) disability.  Accordingly, the Board finds that remand is appropriate to obtain a new VA examination and medical opinion on these issues.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a right knee disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a new VA examination by a medical professional with appropriate expertise in order to determine the nature and etiology of any current right knee condition, to include degenerative joint disease.  The electronic claims file must be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all diagnoses for the Veteran's right knee condition present at any time during the claim period (i.e., from July 2010 to the present), to include degenerative joint disease.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's service; (2) manifested within one year of the Veteran's discharge from service (i.e., December 1997); (3) results from or was caused by any injury or disease that occurred in service; or (4) was caused or aggravated (worsened beyond the natural progression) by her service-connected right foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In so opining, the examiner should consider the July 1991 STRs noting the Veteran's foot and ankle pain, including a July 1991 STR noting some antalgia in the Veteran's gait; the September 1991 STR noting the Veteran's right ankle sprain and a slightly antalgic gait; the STR "Master Problem List" noting acute minor trauma relating to the Veteran's knee in September 1992; the September 1992 STR noting the Veteran had constant right knee pain, especially in the patellar region; the September 1992 STR noting the Veteran's knee injury and limiting the Veteran's activities for the next 14 days; the October 1992 STR diagnosing medial plica syndrome and noting the Veteran should wear a knee brace, take motrin, and run at her own pace due to her right knee condition; the October 1992 physical profile reflecting the Veteran should run at own pace and distance because of her right knee condition; the October 1992 STR reflecting treatment from the Orthotic lab/brace shop; the October 1992 STR noting the Veteran was taking 800 milligrams of Motrin three times a day for a torn muscle or ligament in her right knee; the July 1996 STR noting the Veteran reinjured her right knee; the October 1996 STR noting a history of right knee discomfort and right foot bone fracture; the Veteran's December 2015 testimony; and other pertinent medical and lay evidence of record.

The examiner should set forth the complete rationale for all opinions.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




